Case 2:14-cv-12719-DPH-RSW ECF No. 128 filed 08/26/19           PageID.2702   Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 JOE SOLO AND BLEACHTECH
 L.L.C. on behalf of themselves and all
 others similarly situated,
                                                 Case No. 14-12719
            Plaintiffs,

       v.                                        Hon. Denise Page Hood
                                                 Mag. R. Steven Whalen
 UNITED PARCEL SERVICE CO.,
                                                 Class Action
            Defendants.



                          NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Sonal Hope Mithani of the law firm of

 Miller, Canfield, Paddock and Stone, P.L.C. has this day entered an appearance as

 attorney for Defendant United Parcel Service Co. (“UPS”), in the above-referenced

 action.

                                          Respectfully Submitted,

                                          /s/Sonal Hope Mithani
                                          Sonal Hope Mithani (P51984)
                                          MILLER, CANFIELD, PADDOCK
                                           and STONE, P.L.C.
                                          101 N. Main Street, 7th Floor
                                          Ann Arbor, MI 48104
                                          (734) 668-7786
                                          mithani@millercanfield.com
                                          Attorney for Defendant
 Dated: August 26, 2019                   United Parcel Service Co.
Case 2:14-cv-12719-DPH-RSW ECF No. 128 filed 08/26/19       PageID.2703    Page 2 of 2



                           CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, I electronically filed the foregoing

 papers with the Clerk of the Court using the ECF system which will send

 notification of such filing to all ECF filers of record.



                                   By: /s/ Sonal H. Mithani
                                   Sonal Hope Mithani (P51984)
                                   MILLER, CANFIELD, PADDOCK
                                     and STONE, P.L.C.
                                   101 N. Main St., 7th Floor
                                   Ann Arbor, MI 48104
                                   (734) 668-7786
                                   mithani@millercanfield.com
